DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 7/27/2020 and 3/22/2021 have been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al.(US 2011/0275153).
With respect to claim 1, the reference of Butler et al. discloses a vitrification stick (Fig. 3) that includes a body having a first portion (80) and second portion (20); and a specimen end (See Fig. 3 below) extending from the second portion of the body, and having a basket end tip (See Fig. 3 below) formed thereon; wherein the basket end tip comprises a peripheral wall (44) enclosing an interior region (40) of the basket end tip.

    PNG
    media_image1.png
    407
    923
    media_image1.png
    Greyscale

	While the interior region has a central axis which is concentrically positioned with respect to the peripheral wall, claim 1 differs by reciting that the central axis is substantially parallel with the longitudinal axis of the body.
	The reference of Butler et al. discloses that the bottom surface of the trough (40) can include grooves (¶[0020]). 

With respect to claim 5, the second portion (20) has a smaller cross-sectional dimensional size than the first portion (80), and a shoulder (82) is positioned between the first portion and the second portion.
With respect to claim 8, the second portion of the body comprises a first rib (30) positioned adjacent to the shoulder (82) and extending at least partially around a perimeter of the second portion, and a second rib (30) positioned adjacent to the specimen end and extending at least partially around the perimeter of the second portion.
With respect to claim 15, the interior region is dimensioned to receive and retain a human egg or a human embryo (¶[0022]).
With respect to claim 17, in the absence of further positively recited language, the connection between the basket tip end and the second portion of the body is considered to be thin.

Claims 6, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al.(US 2011/0275153) in view of Chian et al.(US 2008/0038155).
The reference of Butler et al. has been discussed above with respect to claim 1.
With respect to claims 6, 7 and 9-11, while the reference of Butler et al. discloses a cover (60) which includes grooves (Figs. 4 and 5) that cooperate with ribs (30), claims 6, 7 and 9-11 differ by reciting that the cap includes a closed end.
The reference of Chian et al. discloses a vitrification stick device (Fig. 1) that includes a cap structure (16) that includes an open end and a closed end for sealing the specimen end of the stick.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the device of the primary reference with a cap structure as suggested by the reference of Chian et al. for the known and expected result of providing an alternative and/or additional means recognized in the art for protecting the sampling/specimen end of a vitrification stick.
With respect to claims 12-14, the reference of Chian et al. discloses the use of transparent materials and/or polypropylene as a material of construction of the vitrification stick (¶[0032]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ transparent and/or polypropylene materials to construct the vitrification stick of the primary reference for the known and expected result of using art recognized materials as evidenced by the reference of Chian et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,834,920. Although the claims at issue are not identical, they are not patentably distinct from each other because while the specific language of claims 1-19 does not state that the interior region of the peripheral wall of the basket tip end has a central axis that is concentrically positioned with respect to the peripheral wall and that the central axis is substantially parallel with the longitudinal axis of the body, the structure encompassed by the patented claims would inherently include a central axis that would meet the instant claim language since the basket tip end defined by the peripheral wall and/or shell is open in a direction towards the second portion of the body.

Allowable Subject Matter
Claims 2-4, 16, 18 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer is filed to address the obviousness-type double patenting rejection of record.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-4, 16, 18 and 19 would be allowable if amended to address and overcome the 35 USC 112(b) rejections of record.  Specifically, the prior art of record fails to teach or fairly suggest a vitrification stick of the claimed structure including a specimen end with a basket end tip including a peripheral wall and corresponding shell as shown in detail in Fig. 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB